 
INVESTOR RIGHTS AGREEMENT


THIS INVESTOR RIGHTS AGREEMENT (the “Agreement”) made this 4th day of January
2010 by and among Man Shing Agricultural Holdings, Inc., a Nevada corporation
with headquarters located at Unit 1005, 10/F, Tower B, Hunghom Commercial
Centre, 37 Ma Tau Wai Road, Hunghom, Kowloon, Hong Kong (the “Company ”) and
China Angel Assets Management Limited, a British Virgin Isles company (the
“Investor”).


BACKGROUND:


A.           In connection with the Securities Purchase Agreement by and among
the parties hereto of even date herewith (the “Securities Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to the Investor secured units
(the “Unit(s)”) where each unit shall consist of (i) one three (3) year eight
percent (8%) annual interest $100,000 convertible redeemable debenture to be
convertible into that number of shares of the Company’s common stock, par value
US$0.001 per share, (ii) 80,000 shares of the Company’s common stock, par value
US $0.001 (collectively referred to as the “Common Stock”), and (iii) one Right
to acquire an additional Unit within three years, pursuant to the terms of the
Securities Purchase Agreement for an aggregate purchase price of up to One
Million U.S. Dollars ($1,000,000)..


B.           The parties hereto desire to set forth certain rights and
restrictions of the Investor as shareholders of the Company, as further set
forth herein.




NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:


AGREEMENT:


1.           Investor Rights Provisions.  As long as the Investor, together with
their Affiliates, own at least fifteen percent (15%) of the Company’s
outstanding Common Stock (the “Investor Shares”), the Company shall not, without
first obtaining the written consent of a majority of the Investor Shares:


            amend, alter or repeal any provision of the Articles of
Incorporation of the Company if such action would adversely alter the rights,
preferences, privileges or powers of, or restrictions provided for the benefit
of the Company’s Common Stock;


            amend, alter or repeal any provision of the Articles of
Incorporation or Bylaws of the Company if such action would increase the
authorized maximum number of directors on the Board of Directors;


            authorize or create any new class or series of shares having
rights, preferences or privileges with respect to dividends, redemption or
payments upon liquidation senior to or on a parity with the Company’s Common
Stock or having greater or equivalent voting rights than or to those granted to
the Company’s Common Stock generally;


             reclassify any new class or series of shares having rights,
preferences or privileges with respect to dividends, redemption or payments upon
liquidation senior to or on a parity with the Company’s common stock or having
greater or equivalent voting rights than or to those granted to the Company’s
Common Stock generally;


             enter into any Reorganization Transaction;


             redeem or repurchase any shares of the Company, other than (i)
repurchases of Common Stock issued to or held by employees, officers, directors
or consultants of the Company or its subsidiaries upon termination of their
employment or services pursuant to agreements providing for the right of said
repurchase, (ii) repurchases of Common Stock issued to or held by employees,
officers, directors or consultants of the Company or its subsidiaries pursuant
to rights of first refusal contained in agreements providing for such right, or
(iii) repurchase of capital stock of the Company in connection with the
settlement of disputes with any shareholder.


             voluntarily liquidate or dissolve;


             appoint or terminate executive officers of the Company, except as
required of the Board of Directors in the exercise of their fiduciary duties to
the Company;


             approve any Related Party Transaction; or


2.           Board Composition.


(a)           All Shareholders shall vote at regular or special meetings of
shareholders, and to give written consent with respect to, the shares of Common
Stock that they own (or as to which they have voting power) to ensure that the
size of the Board of Directors shall be set and remain at five (5) directors.
 
3.           Registration Rights.  See Registration Rights Agreement.


4.           Definitions.  For purposes of this Agreement, the following
definitions shall apply:


(a)           “Additional Shares of the Company’s Common Stock” means all shares
of Common Stock issued or deemed to be issued after the date of this Agreement,
other than the following: (i) shares of Common Stock issued or issuable to
officers, directors and employees of, or consultants to, the Company pursuant to
stock grants, option plans, purchase plans or other employee stock incentive
programs or arrangements approved by the Board of Directors, or upon exercise of
options or warrants granted to such parties pursuant to any such plan or
arrangement; (ii) shares of Common Stock issued upon the exercise or conversion
of options or convertible securities outstanding as of the date of this
Agreement; (iii) shares of Common Stock issued or issuable pursuant to the
acquisition of another business entity by the Company by merger, purchase of
substantially all of the assets or other reorganization or to a joint venture
agreement, provided, that such issuances are approved by the Board of Directors;
(iv) shares of Common Stock issued or issuable to banks, equipment lessors or
other financial institutions pursuant to a debt financing or commercial leasing
transaction approved by the Board of Directors; (v) shares of Common Stock
issued or issuable in connection with any settlement of any action, suit,
proceeding or litigation approved by the Board of Directors; (vi) shares of
Common Stock issued or issuable in connection with sponsored research,
collaboration, technology license, development, marketing or other similar
agreements or strategic partnerships approved by the Board of Directors; (vii)
shares of Common Stock issued or issuable to suppliers or third party service
providers in connection with the provision of goods or services pursuant to
transactions approved by the Board of Directors; and (viii) shares of Common
Stock to be issued to new investors issued after the date of this Agreement.


(b)           “Affiliate” of any particular person or entity means any other
person or entity controlling, controlled by or under common control with such
particular person or entity (including, without limitation, with respect to
China Angel Assets Management Limited and each of their Affiliates, each of
their constituent partners, retired partners, members or investment or venture
capital fund Affiliates), where “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a person or
entity whether through the ownership of voting securities, contract or
otherwise.
  
(c)           “Board of Directors” means the Board of Directors of the Company.


(d)           “Related Party Transaction” means any transaction between the
Company and an Affiliate of the Company in excess of $100,000 individually or in
excess of $500,000 in the aggregate during any fiscal year, except for the
following when approved by a majority of disinterested members of the Board of
Directors: (i) the compensation of officers, directors and employees of, or
consultants to the Company or (ii) transactions where the terms and conditions
of the transaction, on an overall basis, are fair and reasonable to the Company
and are at least as favorable to the Company as those generally available
between parties operating at arm’s length.


(e)           “Reorganization Transaction” means (i) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions to which the Company is party (including, without limitation, any
stock acquisition, reorganization, merger or consolidation but excluding any
sale of stock for capital raising purposes) other than a transaction or series
of transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction continue to retain (either by
such voting securities remaining outstanding or by such voting securities being
converted into voting securities of the surviving entity), as a result of shares
in the Company held by such holders prior to such transaction, at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such
transaction or series of transactions; or (ii) a sale, lease or other conveyance
of all or substantially all of the assets of the Company.


(f)           “Shareholders” means China Angel Assets Management Limited.


1. 5.           Notices.   All notices and other communications hereunder shall
be in writing and shall be deemed to have been validly served, given or
delivered five (5) days after deposit in the United States mails, by certified
mail with return receipt requested and postage prepaid, when delivered
personally, one (1) day delivered to any overnight courier, or when transmitted
by facsimile transmission and upon confirmation of receipt and addressed to the
party to be notified as follows:
 
If to Investor, to:                                   China Angel Assets
Management Limited
P.O. Box 957
Offshore Incorporations Centre
Road Town
Tortola
British Virgin Islands


If to the Company, to:                           Man Shing Agricultural
Holdings, Inc.
    Unit 1005, 10/F, Tower
Hunghom Commercial Centre
37 Ma Tau Wai Road, Hunghom
Kowloon, Hong Kong
Attention:  Mr. Eddie Cheung, CEO
                                                                Telephone  (86)
536-4644888
                                                                Facsimile:  (86)
536-4643777


With a copy to:                                      Jared P. Febbroriello, Esq.
LL.M. 
JPF Securities Law, LLC
19720 Jetton Road
3rd Floor
Cornelius, NC 28031
                            Telephone: (704) 897-8334
    Facsimile:  (704) 897-8349


Mr. Patrick Mak
Tai, Mak and Partners
Room 905 - 907, 9/F.
Nan Fung Tower
173 Des Voeux Road Central
Hong Kong
    Telephone: (852) 2850 6336
    Facsimile: (852) 2850 6086


Or to such other address as each party may designate for itself by like notice.
 




6.           Interpretation.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. 


7.           Entire Agreement; No Third-Party Beneficiaries.  This Agreement and
the other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement.  This
Agreement is not intended to confer upon any person other than the parties any
rights or remedies.


8.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.


9.           Assignment.


(a)           Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties, except that the rights of the Investors and their
Affiliates under Sections 1, 2, and 3 are fully assignable in connection with a
transfer of securities of the Company by any Investor or its Affiliates;
provided, however, that no party may be assigned any of the foregoing rights
unless the Company is given written notice at least seven (7) business days
prior to any assignment by such Investor or its Affiliates stating the name and
address of the assignee and identifying the securities of the Company as to
which the rights in question are being assigned; and provided further, that any
such assignee shall receive such assigned rights subject to all the terms and
conditions of this Agreement.


(b)           Any attempt by a Shareholder to sell or transfer any Company’s
securities shall be void and the Company hereby agrees that it will not effect
such a transfer nor will it treat any alleged transferee as the holder of such
securities unless (i) the transferee in such transfer agrees in writing to be
subject to the terms hereof by executing and delivering a Deed of Adherence
substantially in the form attached hereto as Exhibit A (a “Deed of Adherence”),
(ii) such transfer complies in all respects with the applicable provisions of
the Bylaws and other agreements among the Shareholders, and (iii) the transferee
in such transfer complies in all respects with the applicable securities
laws.  Upon the execution and delivery of a Deed of Adherence by such
transferee, it shall be deemed to be a party hereto as a Shareholder as if such
transferee’s signature appeared on the signature page of this Agreement.


(c)           Subject to the preceding subsections (a) and (b), this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.


10.           Enforcement.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any court of the
United States located in the State of Nevada, this being in addition to any
other remedy to which they are entitled at law or in equity.  In addition, each
of the parties hereto (a) agrees that it will not attempt to deny or defeat such
personal jurisdiction or venue by motion or other request for leave from any
such court, and (b) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any state
court other than such court.


11.           Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.


12.           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together will constitute
one and the same Agreement.  This Agreement, to the extent delivered by means of
a facsimile machine or electronic mail (any such delivery, an "Electronic
Delivery"), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person.  At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in person to all other parties.  No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.


13.           Covenants of the Company.  Subject to compliance with applicable
laws, the Company agrees to use its best efforts to ensure that the rights
granted hereunder are effective and that the parties hereto enjoy the benefits
thereof.  Such actions may include, without limitation, the use of the Company’s
best efforts to cause the nomination and election of the directors as provided
above, by causing a meeting of shareholders to be held or by causing a written
consent of shareholders to be circulated.  The Company will not, by any
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be performed hereunder by the Company, but will at all times in
good faith assist in the carrying out of all of the provisions of this Agreement
and in the taking of all such actions as may be necessary, appropriate or
reasonably requested by the holders of a majority of the outstanding voting
securities held by the parties hereto assuming conversion of all outstanding
securities in order to protect the rights of the parties hereunder against
impairment.


[Signature Page Follows]


 
 


IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.


MAN SHING AGRICULTURAL HOLDINGS, INC.
 
 
By: /s/ Eddie Cheung
Name: Eddie Cheung
Title: Chief Executive Officer
 
 
CHINA ANGEL ASSETS MANAGEMENT LIMITED
 
 
By: /s/ Jiang Qi Hang
Name: Jiang Qi Hang
Title: Chief Executive Officer
 
 
 


EXHIBIT A
 
FORM OF DEED OF ADHERENCE
 
THIS DEED OF ADHERENCE is made this __________ day of ____________by and between
Man Shing Agricultural Holdings, Inc., a Nevada corporation (“Company”),
and________________________________  (the “New Shareholder”).
 
The Company and the New Shareholder shall be referred to collectively as the
Parties.
 
WHEREAS:
 
(A)           As of [____], 2009, certain shareholders of the Company and the
Company entered into an Investor Rights Agreement (the "Investor Rights
Agreement"), a copy of which is attached hereto as Exhibit 1.
 
 
(B)           The New Shareholder wishes to acquire an aggregate of
_____________ _______________ [INSERT NUMBER and TYPE/CLASS OF SECURITIES] in
the capital of the Company from China Angel Assets Management Limited (the
“Transferor”) and in accordance with the Investor Rights Agreement has agreed to
enter into this Deed of Adherence (the "Deed").
 
 
(C)           The Company is entering into this Deed on behalf of itself and as
agent for all the existing Shareholders of the Company.
 
NOW, THEREFORE, the Parties hereby agree as follows:
 
1.           Interpretation. In this Deed, except as the context may otherwise
require, all words and expressions defined in the Investor Rights Agreement
shall have the same meanings when used herein.
 
 
2.           Covenant.  The New Shareholder hereby covenants to the Company as
trustee for all other persons who are at present or who may hereafter become
bound by the Investor Rights Agreement, and to the Company itself, to adhere to
and be bound by all the duties, burdens and obligations of the Transferor
imposed pursuant to the provisions of the Investor Rights Agreement and all
documents expressed in writing to be supplemental or ancillary thereto as if the
New Shareholder had been an original party to the Investor Rights Agreement
since the date thereof.
 
 
3.           Enforceability.  Each existing Shareholder and the Company shall be
entitled to enforce the Investor Rights Agreement against the New Shareholder,
and the New Shareholder shall be entitled to all rights and benefits of the
Transferor under the Investor Rights Agreement in each case as if such New
Shareholder had been an original party to the Investor Rights Agreement since
the date hereof.
 
 
4.           Governing Law.  This Deed shall be governed by, and construed in
accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
 
 
5.           Counterparts.  This Deed may be signed in any number of
counterparts which together shall form one and the same agreement.
 
 
6.           Further Assurance.  Each party agrees to take all such further
action as may be reasonably necessary to give full effect to this Deed on its
terms and conditions. 
 
7.           Headings.  The headings used in this Deed are used for convenience
only and are not to be considered in construing or interpreting this Agreement.
 
 
[REMINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]







 






IN WITNESS whereof the parties have executed and delivered this Deed as a deed
on the day and year first hereinbefore mentioned.


COMPANY:
 
 
Signed as a deed on behalf of


MAN SHING AGRICULTURAL HOLDINGS, INC.
 
 
By:      Eddie Cheung                                     
Name: Eddie Cheung
Title:   Chief Executive Officer
 
 
NEW SHAREHOLDER:
 
 
signed as a deed on behalf of




By:                                           
Name:
Title:


[SIGNATURE PAGE TO DEED OF ADHERENCE]
 
 




 


EXHIBIT 1 TO DEED OF ADHERENCE


COPY OF INVESTOR RIGHTS AGREEMENT


 

